Name: 2012/582/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2010
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/221 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2010 (2012/582/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Network and Information Security Agency for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Network and Information Security Agency for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EC) No 460/2004 of the European Parliament and of the Council of 10 March 2004 establishing the European Network and Information Security Agency (3), and in particular Article 17 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0136/2012), 1. Grants the Executive Director of the European Network and Information Security Agency discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Network and Information Security Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 15. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 77, 13.3.2004, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS European Network Information Security Agency 2006 2007 2008 2009 Performance n.a. n.a.  Calls on the Agency to set out a diachronic analysis of operations carried out in this and the previous years n.a. Budgetary and financial management  The implementation of the Agencys budget did not strictly observe the principles of annuality and specification: in the last quarter of the year there was a concentration of transactions  Weaknesses in the implementation of operational activities: 40 % of commitments and more than 50 % of payments concerning operational activities were executed in November and December  Weaknesses in the procurement procedure (the pre-selection of bids was not justified, the evaluation documents were not signed by the evaluation committee, files were not structured and incomplete)  The ECA found deficiencies in procedures: under-estimation of the budgets of a framework contract (i.e. for a three year framework service contract, needs were underestimated and the available budget for this expenditure for the entire year was used within six months)  Calls on the Commission to examine ways of ensuring that the principle of needs-based cash management is implemented in full  Calls on the Commission to ensure that the Agencys cash reserves are kept as low as possible on a long-term basis  Concerned that the Court of Auditors reported appropriations carried forward to the following year of 19 % of the total budget of the Agency Internal audit and human resources  Undocumented internal control procedures  they should ensure transparency and sound financial management n.a.  Accomplishments in the implementation of all eight recommendations of the Internal Audit Service: i.e. staff policy, renewal of contracts ending in 2008, independence of the selection committees, training services and transparency in the promotion procedure  Deficiencies in staff selection procedure  Calls on the Agency to put in place ex-post controls with the help of a professional supplier  Urges the Agency to put in place an exhaustive physical inventory list & ensure the correctness of the accounting records Procurement Procedure n.a. n.a. n.a.  Calls on the Agency to strengthen its internal controls in order to make sure that contracts & procurement procedures are correctly applied  Urges the Agency to:  Improve transparency in estimates & who has responsibility;  strengthen its procurement authorisation at financing decision & work programme level;  ensure that disclosure of exceptions in its Annual Activity Report is made in a comprehensive manner;  endure adequate follow up of potential irregularities;  develop & report an ex-post controls